Citation Nr: 0023520	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-03 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Neil A. Connors, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's claims file was 
transferred between the Louisville, Kentucky, St. Louis, 
Missouri, and Chicago, Illinois, ROs during the pendency of 
his appeal.

The Board notes that the veteran and his spouse presented 
testimony at a videoconference hearing at Chicago, Illinois, 
in June 2000.  At the hearing the veteran submitted 
additional evidence and waived initial consideration by the 
agency of original jurisdiction.  Accordingly, the evidence 
will be considered by the Board in its appellate review.  
38 C.F.R. § 20.1304(c) (1999).


FINDING OF FACT

Since February 1996 the veteran's PTSD has been manifested by 
such symptoms as to show that he is demonstrably unable to 
obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 rating for PTSD from February 1996 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1965 to July 
1968.  His DA Form 20 and DD 214 reflects that his primary 
military occupational specialty (MOS) was that of a cook.  
However, the veteran's DD 214 also reflects that he was 
awarded the Combat Infantryman Badge (CIB) for his service in 
Vietnam. 

The veteran's claim for entitlement to service connection for 
PTSD was received at the RO on February 12, 1996.  Associated 
with the claims file are VA treatment records for the period 
from October 1970 to August 1996.  The records reflect 
ongoing treatment for PTSD.  

The veteran was granted service connection for PTSD in 
October 1996 based on a diagnosis of PTSD and his receipt of 
the CIB.  He was originally assigned a 10 percent rating.  

The veteran was hospitalized from August to September 1996, 
at a VA medical center for treatment of PTSD.  A notation in 
the summary indicated that the veteran appeared "unable to 
work" but did not completely relate that to his psychiatric 
disability as opposed to his nonservice-connected back 
problems.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 65.  

From December 1996 to January 1997, the veteran was 
hospitalized for psychiatric symptoms associated with his 
service-connected PTSD.  The second summary also noted the 
veteran's limitation of physical activities due to his back 
pain.  The summary stated that the veteran was not considered 
employable; however, this conclusion was not attributed 
solely to the psychiatric symptoms.  The veteran was assigned 
a GAF score of 55.

Associated with the claims file are VA outpatient treatment 
records for the period from September 1996 to February 1997.  
The records reflect evaluation of several of the veteran's 
other complaints.  An entry, dated in February 1997, noted 
the veteran's psychiatric status following his discharge from 
the hospital in January 1997.  The entry concluded that the 
veteran was not employable due to his severe PTSD symptoms.

The veteran was afforded several VA examinations to evaluate 
complaints relating to physical disorders in July 1997.  
However, the results of those examinations are not pertinent 
to the issue on appeal.

A VA social and industrial examination was conducted in July 
1997.  The examiner noted the veteran's history in service 
and employment after service.  The examiner noted that, 
although the veteran managed to work and support himself for 
a number of years, he did this while coping with intrusive 
thoughts, flashbacks, irritability, a severe startle response 
and problems getting along with other people.  The examiner 
stated that the veteran's PTSD symptoms had been moderate to 
severe throughout his life since his discharge from service.  
The examiner concluded that, with his present symptoms, the 
veteran was unlikely to be able to obtain or maintain 
substantially gainful employment.

The veteran was afforded a VA psychiatric examination in July 
1997.  The objective findings reported the veteran as alert 
and cooperative.  There was no loose associations or flight 
of ideas.  There was no bizarre motor movements or tics.  The 
veteran's mood was somewhat tense, his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness.  He was oriented times three 
and his memory, both remote and recent, was good.  The 
veteran's insight and judgment appeared adequate as did his 
intellectual capacity.  The diagnosis was PTSD.  The veteran 
was assigned a GAF score of 50.

Associated with the claims file are several VA outpatient 
treatment reports for the period from July to August 1998.  
In July 1998, the veteran saw the psychiatrist seeking a 
statement regarding employability.  The entry noted that the 
veteran would require continuous outpatient treatment to 
maintain his current level of functioning.  The entry added 
that this did "not include gainful employment."  An August 
1998 entry, signed by the same VA physician that provided the 
February 1997 entry, stated that the veteran's PTSD continued 
to impact immensely on his functioning and made "employment 
impossible."

The veteran and his spouse provided testimony at a 
videoconference hearing in June 2000.  The veteran testified 
that he was first hospitalized for his PTSD in 1996 at the VA 
medical center (VAMC) in Asheville, North Carolina.  He met 
his wife there as she worked as a psychiatric nurse.  The 
veteran had continued treatment for his PTSD symptoms since 
that time.  His spouse testified that she was a psychiatric 
registered nurse.  She said that the veteran had been very 
depressed over the past winter.  He tried to keep things 
inside rather than talk about them.  He had memory problems.  
She described several instances regarding his leaving a gas 
burner on in the house and getting lost while driving.  She 
testified that the veteran was having speech problems to 
include stuttering and sometimes saying things that did not 
make sense.  He had undergone a vocation rehabilitation 
evaluation but neither he, nor his spouse, had learned of the 
results of the evaluation.  

At the hearing, the veteran presented additional VA treatment 
records for the period from May 1999 to May 2000.  He also 
submitted a waiver of consideration by the agency of original 
jurisdiction.  38 C.F.R. § 20.1304(c) (1999).  The records 
reflect ongoing treatment for the veteran's PTSD.  Intake 
evaluations by a VA psychologist and a VA psychiatrist in May 
2000 resulted in GAF scores of 51, and 50 respectively.  

The veteran submitted a copy of the award decision from the 
Social Security Administration (SSA), dated in March 1997.  
The decision found that the veteran was totally disabled from 
July 1, 1995.  The decision also attributed the veteran's 
disability to: residuals of fractures of L1, L2, L3, 
hypertension, bipolar disorder, PTSD, and chronic dermatitis 
of the feet.  The decision did not provide a "percentage" 
of the level of disability represented by the veteran's PTSD.  
The SSA relied on the assessments of the two VA physicians 
(see July and August 1998 clinic entries) that found the 
veteran to be unemployable in reaching its decision.

Analysis

The veteran's claim for a higher rating for his PTSD was 
placed in appellate status by a Notice of Disagreement (NOD) 
with an October 1996 rating decision, which granted service 
connection and assigned the initial rating award.  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  Accordingly, the Board finds that the 
veteran's claim for a higher rating for service-connected 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).


In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to DSM-IV.  61 Fed Reg. 52,700 (1996) (codified at 
38 C.F.R. § 4.125 (1999)).  The new criteria for evaluating 
service connected psychiatric disability were codified at 
newly designated 38 C.F.R. § 4.130 (1999).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

The Board notes that the veteran has not been directly 
informed of the change in regulations.  His claim was 
evaluated under the prior regulations as reflected in the 
initial rating decision in 1996.  Subsequent rating 
decisions, in 1997 and 1998, applied the new criteria.  The 
November 1998 statement of the case only listed the new 
criteria and failed to discuss the old criteria.  However, 
because of the ultimate Board decision in this case, the 
Board concludes that there is no prejudice to the veteran by 
evaluating his PTSD for the first time under both sets of 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Guidance in how to apply a change in law or regulation to a 
claim was contained in VAOPGCPREC 3-2000.  Basically the new 
rating criteria regarding mental disorders can not have 
retroactive application prior to November 7, 1996.  Thus, in 
this case, the Board would not be able to consider the new 
rating criteria prior to November 1996, because they do not 
have retroactive application prior to November 7, 1996.

Under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.132 (1996), a 
50 percent rating is applicable where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  A 70 percent rating is 
for consideration where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  Finally, a 100 
percent rating is applicable where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
three criteria for a 100 percent rating are independent of 
one another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the new criteria, under DC 9411, 38 C.F.R. § 4.130 
(1999), a 50 percent rating is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Prior to November 1996, the record shows that the veteran was 
diagnosed with PTSD on an outpatient basis in 1995.  He was 
hospitalized for his PTSD in August 1996 and the discharge 
summary reflected that the veteran appeared unable to work.  
Although his back condition contributed to his inability to 
work.  A second discharge summary, dated in January 1997 also 
reflected an inability to work.  This was reaffirmed by an 
outpatient treatment entry dated in February 1997 that 
directly related the veteran's unemployability to the 
severity of his PTSD symptoms.

The July 1997 VA Social and Industrial Survey concluded that 
the veteran was unemployable due to his then current PTSD 
symptoms.  The July VA mental disorders examination failed to 
address the veteran's employability but did assign a GAF 
score of 50, which is indicative of an individual that is 
unable to maintain employment.  Finally, the July and August 
1998 outpatient entries clearly stated that the veteran was 
unemployable as a result of his PTSD symptoms.

In applying the regulations to the evidence of record, the 
Board finds that the veteran satisfies the criteria for a 100 
percent rating under the prior regulations.  The objective 
medical evidence of record provides numerous assessments of 
his unemployability due to PTSD symptomatology and under 
Johnson the veteran is entitled to a 100 percent rating.  
Moreover, the Board, after resolving all reasonable doubt in 
favor of the veteran, finds that this total rating is 
applicable for the entire period of the veteran's claim as 
evidenced by his periods of hospitalization in 1996 and 1997 
and the continuous findings of unemployability noted in the 
record.

In regard to the amended criteria, the Board finds that the 
veteran does not satisfy the rating criteria for a 70 percent 
rating.  The basis for this finding is that the objective 
evidence of record does not show that the veteran exhibits 
the necessary symptoms to satisfy the rating criteria.  
However, in light of the Board's earlier finding, this 
conclusion is moot.



ORDER

Entitlement to a 100 percent rating for PTSD, from February 
1996, is granted subject to the laws and regulations 
governing the award of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

